Citation Nr: 0400320	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 11, 1974 to 
November 11, 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The record reveals that the veteran applied for Social 
Security Disability compensation and was denied.  Those 
records have not been associated with the claims folder.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.	Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications.  

3.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




